YETKA, Justice
(dissenting).
I would hold that in our decision in Anderson v. City of St. Paul, Minn., 241 N.W.2d 86 (1976), we did intend that these drivers had secured their status as truckdri-vers by reason of the exams they took when hired as temporary drivers and the period of service they had rendered. It appears ludicrous to me that the city found them competent to serve, albeit as temporary drivers, but now requires them to take additional tests to determine whether they are fit to be given permanent status. I feel compelled to add that the action of the Civil Service Commission taken with respect to these plaintiffs appears to be a deliberate manipulation of the rules — an abuse in fact — to deny these employees permanent status.
SHERAN, C. J., took no part in the consideration or decision of this case.
*463WAHL, J., not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.